                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Tito Knox,                                    )
                                              )       C.A. No. 6:20-00228-HMH-PJG
                       Plaintiff,             )
                                              )
        vs.                                   )          OPINION & ORDER
                                              )
Elizabeth G. Magera; Sergio A. Sanchez        )
MD,                                           )
                                              )
                       Defendants.            )

        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Tito Knox (“Knox”), a prisoner proceeding

pro se, brought suit against a federal probation officer and a psychiatrist pursuant to Bivens v.

Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). In her Report and

Recommendation filed on February 21, 2020, Magistrate Judge Gossett recommends that the

amended complaint be summarily dismissed with prejudice and without issuance and service of

process. (R&R, generally, ECF No. 16.)

        Knox filed objections to the Report and Recommendation. (Objs., generally, ECF No.

18.) Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the magistrate
judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Upon

review, the court finds that Knox’s objections are non-specific, unrelated to the dispositive

portions of the magistrate judge’s Report and Recommendation, or merely restate his claims.

Accordingly, after review, the court finds that Knox’s objections are without merit.

       Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts Magistrate Judge Gossett’s Report and Recommendation and incorporates

it herein by reference.

       It is therefore

       ORDERED that Knox’s amended complaint, docket number 12, is summarily dismissed

with prejudice and without issuance and service of process.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
March 4, 2020


                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  2
